Citation Nr: 1718770	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an infection of the right hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was previously before the Board in March 2015 and September 2015 and remanded for additional development.


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran has residuals of an infection to the right hand during service.


CONCLUSION OF LAW

The criteria for service connection for residuals of an infection of the right hand have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

This matter was remanded twice to obtain additional VA treatment records prior to January 2007. In March 2016, the VA Central Texas Veterans Health Care System that includes outpatient clinics for Austin and Temple, Texas and the Waco, Texas VA medical center provided a negative response for records prior to January 2007. In June 2016, the RO certified that records preceding January 2007 do not exist. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran seeks entitlement to service connection for residuals of an infection of the right hand. The Veteran contends that he currently suffers pain and numbness in his right hand from residuals of an infection following a human bite that occurred during service. The Veteran states that he has experienced numbness in his hand since the injury.

Service treatment records (STRs) show that the Veteran was treated and hospitalized for an infection following a human bite to his right hand in November 1970. The Veteran was hospitalized for three weeks. After he was discharged from the hospital in December 1970 he was placed on light duty for an additional four weeks. The Veteran's STRs document several subsequent visits for treatment for chest congestion and ankle pain; there are no complaints relating to pain to the Veteran's right hand from the infection or bite injury. In April 1971, the Veteran did receive treatment for a contusion to his right hand after a stone fell on it. The Veteran's May 1971 physical examination report upon separation documented that the upper extremities were normal; no pertinent defects, diagnoses or significant interval history was noted. The Veteran also signed a statement on the separation examination report certifying that he informed the medical officer of all defects, illnesses and injuries known to him.

Post-service VA outpatient treatment records show the Veteran was seen in April 2007 for numbness in both hands. This is the first record in the claims file after active duty service where the Veteran complains of numbness to his hands. Despite the Veteran stating that he experienced numbness in his hand since the injury, there are no records in the thirty-seven year period between the injury, and the first documented report of the Veteran's complaint of hand numbness or pain.

In October 2007, the Veteran advised medical staff that he had carpal tunnel pain in both hands, with the right one being worse. In February 2008 nerve conduction velocity (NCV) and electromyography (EMG) tests revealed evidence of severe right carpal tunnel syndrome and moderate left carpal tunnel syndrome. In December 2008, six months following surgery for carpal tunnel syndrome, the Veteran was unable to use his right hand.

In March 2008, the Veteran's sister and mother provided written statements in support of the Veteran's claim. The mother stated that the Veteran had tooth marks in his hand that led to a staph infection. The Veteran's sister and mother reported that that the Veteran was hospitalized for an infection in 1970 and that the family was unable to see him while he was hospitalized. 

In December 2008 the Veteran's fiancée also submitted a competent and credible statement that the Veteran is experiencing "severe pain in [his] hands and arms." Additionally, in December 2008, the Veteran provided a written statement that his hand, ligament and tendon condition continues to the present time, and interferes with his ability to be gainfully employed as a carpenter. 

In January 2009, the Veteran had a pain management consult, where he described his hand pain as more severe for the past three years and that since his right carpel tunnel surgery his right hand function has worsened. During the consult the Veteran told the provider that he punched another man in the face and the other man's teeth were imbedded in his hand, and that he had to go to the hospital to have the teeth removed. This description by the Veteran of the event causing his injury is a different version than what is provided to other medical providers, and is not supported by the contemporaneous treatment records, as there is no notation of any teeth in the Veteran's hand requiring removal. 
 
The Veteran was afforded a VA examination in May 2009 during which the examiner evaluated medical records regarding the Veteran's right hand numbness. The Veteran reported to the VA examiner that his hand injury in November 1970 resulted from a human bite during a fight while in service. The Veteran reported that the symptoms have been going on for several years. The Veteran was diagnosed with carpel tunnel syndrome and had carpel tunnel release surgery in December 2008. The examiner determined that the Veteran's right hand symptoms were a result of nonservice-connected carpal tunnel syndrome and neuropathy.

In May 2015 the Veteran attended a VA examination. The Veteran told the examiner that he left service early because of his right hand injury and that he worked as a carpenter with his right hand taped for approximately ten years. The Veteran also stated that the pain and numbness worsened six to seven years earlier in the right hand more than the left. The Veteran had carpel tunnel surgery on the right hand, and experienced initial improvement. However, the symptoms reoccurred and have progressively worsened since. 

The May 2015 VA examiner diagnosed the Veteran with carpal tunnel syndrome and complex regional pain syndrome. The examiner opined that the symptoms for both carpal tunnel syndrome and complex regional pain syndrome began many years after the Veteran left service in 1971. Additionally, the examiner noted that "documentation in a memorandum dated April 9, 1971 in the STRs of resolution of the effects of the right hand infection prior to the [V]eteran leaving active service." The examiner opined that it was "less likely than not that the Veteran's current hand condition represents residuals of an infection to his right hand which occurred in service."

The Board remanded the claim in September 2015 to attempt to locate any VA medical records prior to January 2007. After taking all appropriate action, it has been determined that there are no records. 

After the determination that records prior to January 2007 do not exist, the RO requested an addendum medical opinion. In a July 2016 addendum, the same examiner who provided the May 2015 opinion reiterated the diagnosis of complex regional pain syndrome. The examiner stated that the Veteran's complex regional pain syndrome occurred many years after the Veteran left service in 1971, and after the onset of carpal tunnel syndrome. The examiner provided the opinion that it is "less likely than not that the [V]eteran's current right hand condition had onset during or within one year of his discharge from active service. The [V]eteran recovered from the in-service hand infection prior to leaving service and many years before onset of the carpal tunnel syndrome or the complex regional pain syndrome." The examiner also opined that "it is less likely than not that the [V]eteran's current right hand condition was caused by or aggravated by his period of service, to include his in-service right hand infection." 

Based on a review of the record, the preponderance of the evidence is against a finding that the Veteran has residuals of an infection to the right hand during service. Thus, service-connection is not warranted. The Board acknowledges that service treatment records document an in-service incident where the Veteran was hospitalized for a hand infection following a human bite. However, the Veteran's hand numbness from the infection resolved prior to his leaving service, which was evidenced by normal findings on the physical examination at separation. Although, the Veteran is currently diagnosed with complex regional pain syndrome (CRPS), there is no objective evidence of symptoms until 2007 and no competent evidence that the current diagnosis is related to service. The basis of the VA examiner's negative opinion is that the Veteran recovered from the in-service hand infection prior to leaving service and many years before onset of the carpal tunnel syndrome or the complex regional pain syndrome. 

The Board has considered the statements of the Veteran, his family members and fiancée.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim, service connection is not warranted. 


ORDER

Entitlement to service connection for residuals of an infection of the right hand is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


